Name: Council Directive 80/1276/EEC of 22 December 1980 amending, by virtue of the accession of Greece, Directives 76/893/EEC, 79/693/EEC and 80/777/EEC with regard to the majority quorum of votes within the Standing Committee of Foodstuffs procedure
 Type: Directive
 Subject Matter: European Union law;  EU institutions and European civil service;  foodstuff
 Date Published: 1980-12-31

 Avis juridique important|31980L1276Council Directive 80/1276/EEC of 22 December 1980 amending, by virtue of the accession of Greece, Directives 76/893/EEC, 79/693/EEC and 80/777/EEC with regard to the majority quorum of votes within the Standing Committee of Foodstuffs procedure Official Journal L 375 , 31/12/1980 P. 0077 - 0077 Finnish special edition: Chapter 13 Volume 11 P. 0086 Greek special edition: Chapter 13 Volume 10 P. 0143 Swedish special edition: Chapter 13 Volume 11 P. 0086 Spanish special edition: Chapter 13 Volume 11 P. 0160 Portuguese special edition Chapter 13 Volume 11 P. 0160 COUNCIL DIRECTIVE of 22 December 1980 amending, by virtue of the accession of Greece, Directives 76/893/EEC, 79/693/EEC and 80/777/EEC with regard to the majority quorum of votes within the Standing Committee of Foodstuffs procedure (80/1276/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas, by virtue of the accession of Greece, it is necessary to change the number of votes constituting a majority quorum of votes within the procedure for the Standing Committee on Foodstuffs, as laid down in Directives 76/893/EEC (1), 79/693/EEC (2) and 80/777/EEC (3), HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 January 1981, "41 votes" shall be replaced by "45 votes" in: - Article 10 (2) of Directive 76/893/EEC, - Article 13 (2) of Directive 79/693/EEC and - Article 12 (2) of Directive 80/777/EEC. Article 2 This Directive is addressed to the Member States. Done at Brussels, 22 December 1980. For the Council The President J. SANTER (1)OJ No L 340, 9.12.1976, p. 19. (2)OJ No L 205, 13.8.1979, p. 5. (3)OJ No L 229, 30.8.1980, p. 1.